Citation Nr: 0633992	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.
The record reflects that the veteran was notified of an RO 
hearing scheduled for February 2003, and a hearing before a 
member of the Board to be held at the RO in March 2005, but 
failed to report for either hearing.

The Board remanded this case on May 11, 2005, requesting that 
VA provide an examination and etiology opinion.  The record 
reflects that the veteran failed to show up for the two 
examinations VA scheduled on his behalf.  This case now 
returns to the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
an acquired psychiatric disorder is related to service or 
that a psychosis was manifested within the first post service 
year.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated September 2005.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish service connection, and made the veteran aware 
that he should submit any evidence he had that pertained to 
his claim.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, the veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Further, as discussed in more detail below, 
the RO scheduled two examinations for the veteran, pursuant 
to the Board's May 11, 2005 remand, however, the veteran 
failed to report for either examination and the veteran has 
not requested the rescheduling of an examination.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  If a condition noted 
during service is not shown to be chronic then generally a 
showing of continuity or symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

As an initial matter, the Board notes that on May 11, 2005, 
it remanded this case, requesting that VA provide the veteran 
with an examination and etiology opinion regarding the origin 
of his current psychiatric disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In its remand, the Board 
cautioned the veteran that failure to show up for a VA 
examination could result in an adverse outcome.  Further, in 
a letter dated May 2005, VA notified the veteran that his 
failure to report for examination could result in the denial 
of his claim, and requested that he reschedule the 
examination if he was unable to attend.  However, the veteran 
failed to report for VA examinations scheduled on his behalf 
for July 23, 2005 and April 12, 2006, and the record does not 
reflect that the veteran offered VA a good cause for failing 
to report for the examinations, see 38 C.F.R. § 3.655(a) 
(2006), or requested that either examination be rescheduled.  
The Board, therefore, is constrained under the provisions of 
38 C.F.R. § 3.655(b) to decide the veteran's claim on the 
evidence of record.

Service medical records dated November 1973 reflect that the 
veteran underwent a psychiatric evaluation because he was 
unable to adjust to military life.  Examination notes dated 
November 15, 1973 reflect that the veteran was a loner, 
distrustful of others and resistive to interpersonal contact.  
The examiner noted that the veteran demonstrated hostility to 
authority and any interpersonal contact with peers, but noted 
no overt paranoid ideation.  The examiner also noted that his 
impression was that of sociopathic personality disorder.  The 
examiner concluded that the veteran would not be able to 
adjust to life in the Marine Corps and recommended 
administrative separation.  A general discharge physical 
examination dated December 1973 reflects that psychiatric 
evaluation of the veteran was normal.

VA treatment records dated July 1997 reflect that the veteran 
was diagnosed with atypical affective disorder with symptoms 
of depression and mood swings.  The VA's assessment was 
ineffective coping skills related to substance abuse and 
psyche issues.  An August 1997 VA treatment record reflects 
that the veteran was taking Prozac for depression.  Private 
medical records dated June to July 2001 reflect a possible 
diagnosis of bipolar disorder, but include no information 
that relates the current disorder to military service.  VA 
treatment records dated July 2002 note a subjective history 
of failed suicide attempts by the veteran and prior recurrent 
suicidal ideation.  A mental status examination dated July 
2002 reflects a diagnosis of bipolar disorder.  A social 
worker's narrative dated July 2002 reflects that the veteran 
had major depression with psychotic features.  Although the 
July 2002 VA treatment records include references to the 
veteran's military service, which appear to reflect his 
subjective remarks, none of the medical records demonstrate 
that the veteran's current psychiatric disorder is related to 
service.

The veteran has offered his own arguments to the effect that 
he believes his currently diagnosed bipolar disorder was 
incurred in service.  However, the veteran does not claim, 
nor does the record show, that he has any medical expertise.  
Hence, his opinion is insufficient to demonstrate that he has 
a psychiatric disorder that is related to service.  See 
Espiritu, supra.

The veteran did not exhibit an acquired psychiatric 
disability in service. He was diagnosed with a personality 
disorder, but a personality disorder is not an injury or 
disease for VA compensation purposes.  See 38 C.F.R. § 3.303 
(2006).   While recent medical records demonstrate that the 
veteran has a currently diagnosed psychiatric disorder, there 
has been no showing that the disorder is related to the 
sociopathic personality disorder diagnosed in service in 
November 1973, or any other in-service illness, injury or 
disorder.  Further, there has been no showing of continuity 
or symptomatology indicating that the veteran's current 
psychiatric disorder was manifest to a compensable degree 
within one year after the veteran's discharge from service.  
Accordingly, the Board finds that service connection is not 
warranted.

As the preponderance of the evidence weighs against the grant 
of service connection in this case, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as bipolar disorder, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


